Dissenting and Concurring Opinion by
Judge DiSalle :
I must respectfully dissent from the holding that 1 he employe’s death was not compensable. In Workmen’s Compensation Appeal Board v. United States Steel Corp., 31 Pa. Commonwealth Ct. 329, 376 A.2d 271 (1977) the employe suffered an epileptic seizure while operating his automobile in his employer’s parking lot on his way to work. He lost control of the vehicle which eventually struck a concrete abutment, the collision resulting in his death. It was agreed by the parties that the seizure was the cause of the accident. The referee and the Workmen’s Compensation Appeal Board awarded compensation, and this Court affirmed *262in a four to three decision. A Petition for Allowance of Appeal was refused by the Supreme Court.
The majority in the instant case distinguishes United States Steel Corp. on the basis that there the employe’s death was caused “in part” by the condition of the premises. However, it is clear, as Judge Blatt points out in her dissenting opinion, that the employer’s premises had nothing to do with the accident.
Admittedly, this, like United States Steel Corp., is a close case, but in my view, the two are indistinguishable. Certainly, if, in the instant case, the employe, instead of being killed instantly, had been dazed by the lightning bolt and as a direct result thereof had lost control of his motorcycle and collided with a concrete abutment, United States Steel would control. If so, we should not deny the widow’s claim here.
While I would therefore affirm the Board in its award of compensation, I agree that the claim for attorney’s fees was properly disallowed.